Exhibit 10.40

ANNUAL DISCRETIONARY CEO BONUS POOL

Pursuant to the approval granted by the Executive Personnel and Compensation
Committee of the Board of Directors on April 6, 2005, there is hereby
established an Annual Discretionary CEO Bonus Pool in an aggregate amount that
shall not exceed $500,000 during any fiscal year. Awards from the Pool may be
made at the discretion of the Chief Executive Officer of the Company to officers
of the Company (excluding the Chief Executive Officer) in recognition of their
extraordinary achievements during any given fiscal year. The amount of any
individual award may not exceed $100,000 during any fiscal year and the
aggregate amount of all awards made to such officers as a group, may not exceed
$500,000 during any fiscal year.

Adopted effective April 6, 2005

Amended effective February 7, 2006